Citation Nr: 1241983	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include allergic rhinitis and deviated nasal septum.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right elbow disability, to include an olecranon osteophyte.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in his December 2005 notice of disagreement (NOD) and July 2006 substantive appeal, the Veteran also indicated that he disagreed with the September 2005 denial of his claims for service connection for vertigo, facial pain in the right cheek over the zygomatic arch, headaches, and breathing problems due to asbestos exposure.  In a March 2011 rating decision, the RO granted service connection for the Veteran's post traumatic headaches, recurrent vertigo, and facial pain in the right cheek over the zygomatic arch.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board.  The Veteran's claim for entitlement to service connection for breathing problems due to asbestos exposure was denied in the Board's March 2012 decision.

The Veteran was provided a videoconference Board hearing in February 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

The above issues were remanded by the Board for additional development in March 2012.  The requested development having been partially completed, the matter again is before the Board.

Initially, the Board notes that the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) in October 2012.  Along with the SSOC, the Veteran and his representative were informed that they had 30 days to respond to the SSOC or provide additional evidence or argument.  In a November 2012 statement, the Veteran's representative indicated that the Veteran desired that the claim be sent directly to the Board for immediate adjudication and waived consideration by the Agency of Original Jurisdiction (AOJ) of any new evidence provided.  In a subsequent November 2012 letter, however, the Veteran indicated that he did not waive his 30 days to respond to the October 2012 SSOC and requested an additional 30 days to respond.  That same day, the Board received the Veteran's response that included additional lay and medical evidence.  In light of the complete grant as to the issue of entitlement to service connection for a right elbow disability and remand of the other claims, discussed in greater detail below, the Board finds that the Veteran's motion for an extension of time to submit new evidence is moot.  

The issues of entitlement to service connection for a sinus disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the Veteran's right olecranon osteophyte existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing disability of the right elbow was not aggravated by military service.



CONCLUSION OF LAW

A right olecranon osteophyte was aggravated during his military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the elbow issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, however, the Veteran was not diagnosed with elbow arthritis within one year of service.  As such, service connection may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran contends that he incurred or otherwise aggravated an elbow disability as a result of a fall down the stairs during active service in 1967.  The Veteran contends that he has experienced ongoing elbow pain from that time.

The Veteran's service treatment records indicate that at the time of his July 1965 entrance examination the Veteran reported that he injured his right elbow in 1964 and experienced occasional pain with cold weather.  Contemporaneous examination of the upper extremities, however, was normal.    

Initially, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Moreover, this does not appear to be an instance where the Veteran was attempting to diagnose a current right elbow disability.  Instead, the record indicates only that the Veteran reported an injury with subsequent intermittent right elbow pain.  Furthermore, the July 1965 examiner specifically considered the Veteran's reports, but after physical examination determined that his upper extremities were normal.  As a finding of a right elbow disability was not noted on the July 1965 entrance examination, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's right elbow disability pre-existed his military service.  Specifically, the January 2008 and May 2012 VA examiners each concluded that based on the evidence of record and the Veteran's statements that his right olecranon osteophyte pre-existed service.  These are the only medical opinions of record.  Although on certain occasions the Veteran has reported the onset of right elbow pain following a 1967 in-service fall down some stairs, he has not expressly claimed that he did not have a right elbow disability prior to that incident.  Moreover, to the extent that he has implicitly asserted that his right elbow disability was incurred at that time the Veteran is not competent to make such a claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's right olecranon osteophyte pre-existed service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board finds that there is not clear and unmistakable evidence that the right olecranon osteophyte was not aggravated during his service.

In that regard, the Veteran contends that following a February 1967 fall down a flight of stairs that he experienced new or increased right elbow pain that has continued to the present.  The Veteran's service treatment records confirm a fall down some stairs in February 1967.  The Veteran did not report elbow problems at that time.  His eye was found to be within normal limits, but there was a subcutaneous hematoma of the lower eyelid due to contusion of the zygomatic arch.  The Veteran also had a nose bleed, although the bleeding source was not visible.  The treatment provider recommended cooling with cold water pads.  Thereafter, in April 1967 the Veteran reported that he fell in the gym and hurt his elbow.  The Veteran's Report of Medical History in August 1967 includes a complaint of a history of elbow problems.  The medical examiner noted that the right elbow clicked on extension, which was found not to be significant.  

After service, the Veteran brought a claim for entitlement to service connection in April 2004 for several disorders, at which time he reported onset of problems in 1966.  The first medical treatment for right elbow problems of record is from May 2004.  At that time, the Veteran reported falling while running down some stairs between 1965 and 1967 and injuring his neck, right maxilla, right elbow, and fracturing a tooth.  The Veteran did not specifically discuss current or ongoing elbow problems, however, and there were no noted problems on physical examination of the extremities.  Instead, the Veteran's treatment focused on ongoing low back problems. 

The Veteran was afforded a general VA medical examination in November 2004.  The examiner noted review of the Veteran's claims file and discussed his treatment history.  The Veteran reported right elbow pain that began after his in-service fall down the stairs.  On examination, the Veteran had normal strength and range of motion of the extremities.  Pending x-rays, the examiner diagnosed right elbow pain which began after his in-service fall.  The subsequent November 2004 x-rays of the right elbow showed a right olecranon osteophyte.  

The Veteran was afforded another VA examination in January 2008.  The examiner noted review of the medical records.  The examiner discussed the Veteran's right elbow problems documented in the service treatment records.  The Veteran reported current constant right elbow pain and that prolonged positions or postures increased that pain.  He also reported that the right elbow pain was affected by cold weather changes and that he experienced cracking and popping.  Physical examination of the right elbow was normal.  The diagnosis was right elbow normal examination; image study - osteophyte, olecranon (significance unknown).  The examiner indicated that the July 1965 Report of Medical History was "proof positive" that the Veteran had a 1964 injury to the right elbow with occasional pain aggravated by cold weather.  The examiner concluded that the Report of Military History at entrance was proof positive that active duty service did not aggravate the Veteran's right elbow condition as he continued to report the same condition and aggravating activity (cold weather).  Therefore, the Veteran's right elbow condition was not caused by or the result of active duty service.  

Pursuant to the Board's March 2012 remand, the Veteran underwent another VA examination in May 2012.  The examiner discussed the in-service reports of elbow problems.  The Veteran currently reported that he hurt his right elbow when he fell in 1967 and experienced current discomfort in the olecranon area of the elbow with intermittent clicking.  Physical examination of the right elbow was normal.  The Board notes that the May 2012 examination report includes contradictory opinions as to the existence of a right elbow disability and the onset of such disability.  Initially, the examination report noted that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The accompanying rationale was that there was no objective medical evidence of a right elbow medical condition.  Subsequently, however, the examination report included a diagnosis of an olecranon osteophyte with an associated opinion that the condition existed prior to military service and was not aggravated by military service.  The expressed rationale was that the Veteran's symptoms were the same at the time of examination as they were prior to active duty and, as such, the in-service injury did not aggravate the olecranon osteophyte.  While the Board acknowledges the apparent ambiguity in the May 2012 VA examination report with respect to the existence of a current right elbow disability, given the other evidence of record and affording the Veteran the benefit of the doubt the Board will assume for the purpose of this opinion that the May 2012 examiner's initial statement that the Veteran did not have a current right elbow disability was a typographical or other error and that the subsequent diagnosis of a right olecranon osteophyte represented the examiner's true intent.

Thus, the evidence of record shows a right olecranon osteophyte that pre-existed the Veteran's military service.  In addition, the service treatment records include complaints of elbow pain and problems, including at the time of separation.  The Veteran's subsequent statements have consistently documented the onset or increase of right elbow pain following the February 1967 stairs accident.  There is no medical evidence to contradict that the Veteran's right elbow pain and other problems began or increased as a result of the February 1967 accident.  Indeed, there is a subsequent report of right elbow pain and right elbow problems also were discussed at the time of separation from service.  The post-service records document increased right elbow pain.

The Board has considered the January 2008 and May 2012 VA examiners' opinions that the Veteran's right elbow symptoms were not aggravated by service because they remained consistent from entrance to separation.  While the Board recognizes that the Veteran has consistently reported right elbow pain affected by cold weather changes and clicking of the right elbow, the above examination reports appear not to contemplate the Veteran's reports of right elbow pain that began after the February 1967 stairs accident and have resulted in constant right elbow pain.

The Board is troubled that the Veteran did not seek treatment for right elbow problems for over 35 years after separation from service.  Although somewhat unclear, the Veteran has suggested that there is no treatment or procedure that medical professionals feel would alleviate the Veteran's right elbow problems, which could account for the failure to obtain ongoing treatment from service.  Moreover, as discussed, in this case the claim can only be denied for the pre-existing disability if it is shown that the right olecranon osteophyte clearly and unmistakably was not aggravated by service.  Clear and unmistakable evidence is a high standard-the evidence must be undebatable.  Given the problematic medical opinions and the Veteran's lay testimony, it is clear that such a high threshold is not met.

Given the Veteran's reports of worsening symptoms during and after service, the evidence of treatment in service, and the evidence of right elbow problems at separation from service, the Board finds that there is not clear and unmistakable evidence that the right olecranon osteophyte was not aggravated by his military service.

In summary, there is competent and probative evidence of record that indicates both that the Veteran's pre-existing right olecranon osteophyte was not aggravated by his military service and competent and probative evidence that it did worsen.  As such, the Board concludes that there is not clear and unmistakable evidence that the right olecranon osteophyte was not aggravated by his military service.  Therefore, the Board concludes service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for a right olecranon osteophyte is granted.


REMAND

The Veteran also is seeking entitlement to service connection for a sinus disability, to include allergic rhinitis and deviated nasal septum, and a cervical spine disability.  The Veteran essentially contends that he incurred sinus and neck disabilities as a result of the 1967 in-service fall down the stairs, discussed in greater detail above.  Despite the extensive procedural development, the Board finds that the claims again must be remanded.

As to the sinus disability claim, pursuant to the Board's March 2012 remand the Veteran was afforded a VA examination in May 2012.  Following review of the claims file, consideration of the Veteran's contentions, and physical examination, the examiner diagnosed allergic rhinitis and a deviated septum.  As to the allergic rhinitis, the examiner concluded that the allergic rhinitis was not caused by or the result of the 1967 stairs accident.  The rationale for the opinion was that a traumatic injury would not cause allergic rhinitis.  (The Board notes that the examination report discusses "Atraumatic injury", but in context the Board concludes that the examiner clearly intended to write "A traumatic injury.")  This rationale is fully explained and consistent with the evidence of record.  With respect to the Veteran's diagnosed deviated septum, the examiner concluded that the condition existed prior to the 1967 stairs accident and was not aggravated by the accident.  The rationale, however, stated, "Deviated septum consistent with the injury that occurred in 1967 area and".  The use of the conjunctive "and" suggests that the examiner included additional rationale for the opinion.  Such additional opinion is not of record, either in the Veteran's claims file or Virtual VA file.  As such, a remand is necessary to afford the AMC the opportunity to attempt to obtain any missing portion of the May 2012 VA examination report.

As to the Veteran's cervical spine claim, he was afforded a general VA medical examination in November 2004.  The examiner noted review of the Veteran's claims file and discussed his treatment history.  The Veteran reported neck pain that began after his in-service fall down the stairs.  On examination, the Veteran's posture and gait were normal.  The final diagnosis was neck pain that started after the fall in service.  X-rays of the neck were pending at that time.  The subsequent November 2004 x-rays of the cervical spine showed no gross abnormalities.  

The Veteran was afforded another VA examination in January 2008.  The examiner noted review of the medical records.  The examiner noted the absence of complaints of cervical spine problems in service, including on his entrance and separation examinations and contemporaneous Reports of Medical History.  In addition, the Veteran's initial claim and statement in April 2004 did not mention cervical spine problems.  It was not until May 2004 statement that the Veteran raised the issue of neck problems and attributed those problems to the in-service fall.  The Veteran currently experienced neck pain with flare-ups, but without weakness, stiffness, fatigue, or lack of endurance.  On examination, gait was normal without ambulatory aids or braces.  There was no swelling.  The Veteran reported pain in multiple soft tissue areas unassociated with the vertebrae.  There was no hardening of the soft tissues or trapezius tenderness.  Cervical lordosis was normal.  Palpation of the neck was negative for spasm or atrophy.  Palpation showed no evidence of pain or tenderness.  The diagnosis was a normal spine examination without upper extremity radiculopathy.  The examiner concluded that based upon the foregoing evidence, that the Veteran's current cervical spine complaints were not caused by or the result of active duty service.

A subsequent June 2010 MRI, however, showed multilevel cervical spondylosis, most pronounced at C5-C6 where there is mild spinal canal stenosis as well as severe left greater than right neural foraminal narrowing and possible small areas of syringohydromyelia formation.  In January 2011, the Veteran reported ongoing cervical pain with radicular symptoms for many years that had gotten progressively worse.  A February 2011 record noted a diagnosis of hydromyelia that was deemed non-operable with severe cervical neuroforaminal narrowing.

Thus, since the last VA examination the Veteran has been diagnosed with a cervical spine disability.  In light of the Veteran's cervical spine diagnosis since the time of the last VA examination, the Board concludes that another VA examination is necessary to consider the etiology of such disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate a fully complete May 2012 VA examination report of the nose and sinuses.  Specifically, the May 2012 report of record in the claims file and on Virtual VA includes the statement, "Deviated septum consistent with the injury that occurred in 1967 area and", which suggests that additional rationale for the opinion may have been provided.  If a more complete May 2012 VA examination report of the nose and sinuses than that currently of record cannot be located, written notation must be made in the claims file; however, it is not necessary to schedule the Veteran for an additional examination or obtain an additional VA medical opinion for his sinus claim.

2.  Schedule the Veteran for appropriate VA examination for his cervical spine problems.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting all appropriate diagnostic and physical testing, and obtaining a complete history from the Veteran, the examiner should document any current cervical spine disability, including spondylosis, spinal stenosis and hydromyelia, and render an opinion as to whether it is at least as likely as not that any currently existing cervical spine disability had its onset during military service, or is otherwise related to military service.  In that regard, the examiner is requested to consider, and discuss as necessary, the Veteran's reports of ongoing neck problems from February 1967 and the records subsequent to his last VA examination documenting a current cervical spine disability.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of both issues is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


